Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 5, 2019

                                       No. 04-19-00409-CV

                                      Frederick O. SILVER,
                                            Appellant

                                                 v.

              TOYOTA MOTOR MANUFACTURING TEXAS, INC., ET AL.,
                                Appellee

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-CI-05365
                          Honorable Rosie Alvarado, Judge Presiding


                                          ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Beth Watkins, Justice
               Liza A. Rodriguez, Justice

        On October 16, 2019 and October 18, 2019, we ordered appellant to pay the $205 filing
fee for this appeal within 15 days of the date of our October 16, 2019 opinion and judgment. We
also cautioned appellant that the failure to pay the filing fee would result in the dismissal of this
appeal. On October 21, 2019, appellant filed a “Bill for Payment of $205 Appeal Fee” requesting
this court’s Taxpayer Identification Number and Employer Identification Number “in Order to
make payment to” the court. On October 30, 2019, appellant filed a “Second Request of Bill for
Payment of $205 Appeal Fee” requesting the same information.

        Appellant does not require—and is not entitled to—the court’s Taxpayer Identification
Number or Employer Identification Number to pay the filing fee for this appeal. Accordingly, his
request for that information is DENIED. Appellant is advised that no further requests for the
court’s Taxpayer Identification Number or Employer Identification Number will be considered.

        We ORDER appellant to pay the $205 filing fee for this appeal within 5 days of the
date of this order. The failure to pay the filing fee in compliance with this order will result
in the dismissal of this appeal. TEX. R. APP. 5, 42.3.
                                           PER CURIAM

ATTESTED TO: ___________________________
             Michael A. Cruz,
             Clerk of Court